Title: José Corrêa da Serra to Thomas Jefferson, 31 October 1817
From: Corrêa da Serra, José
To: Jefferson, Thomas


                    
                        Sir
                        Philadelphia
31. October. 1817.
                    
                    You must not be offended if your central college is in some measure become one of my hobby horses. The prospect of seeing a seminary for the American youth unshackled from the trammels of clerical influence and direction, and where really useful sciences may be induced into young minds is a vision so congenial to my feelings, that i cannot abstain from frequently reminding it, and taking a hearty interest in its success. As soon as i reached this city, i made proper inquiries about a fit professor of French Litterature, and i find that in the actual circumstances the difficulty will be rather in chosing than in finding. The great obstacle is in determining any body to search a place, which will not be in existence but two years hence. It is very probable that none of those which could suit your seminary will enter into any engagement or promise for so distant a period, consequently the best thing that can be done, is to store the informations, in order to apply to the best possible, at the proper epoch. I am afraid that this same Lateness of opening your school may produce a much worse effect by depriving it of Judge Cooper’s assistance, which would be an irretrievable Loss to your seminary. There is a party now in this city (and powerful enough) who are striving to obtain from the University some thing, of which i believe he would be satisfied, and if they succeed, of which there is probability enough also, the attractions of this residence, would particularly for his family, make up for any Little diminution in the profits, from what he would receive in your central school.
                    If the Legislature grants what you have any every reason to expect, this could be avoided, by opening your school next year in some building in Charlottesville, to be transferred the next year after to the buildings about to be erected. Another advantage, and a very material one in my opinion would follow from this arrangement, that of your inspection and assistance to this establishment for a year more. The first moments of existence decide of the future sort of every new thing, and i am convinced that there is not a person in America to supply your place on this subject. Though i will say to you Serus in cælum redeas diuque Lætus intersis and hope as i wish it will be so, still a year is a year, and a year in the beginning is worth a great many in the future age of this establishment.
                    Permit me to pass from such a serious subject to entertain you with two very trifling ones, but which i have at heart. 1oA gentleman living in his farm near this city has a young tree of Marrons de Lyon, they are as  good as in France, i have taken from his tree nine ripe marrons, and i will send them to Monticello, by the first occasion recommended to Mrs Randolph, to be sown where they may thrive. These marrons being american born will no doubt prosper in a milder climate than that in which they were produced. 2oAt Tinsley ville i was shown by Mrs Tinsley a Turkey hen with a beautiful tuft of fine feathers in her head; the good lady told me that she destined it to the Richmond  Museum. In a civilized country, they would profit of the phenomenon in order to perpetuate if possible this beautiful new variety. All the beautiful varieties in the domesticated species of animals have been obtained in this manner. This would be a new Virginian variety of Turkies. You best  know what could be done to save it from impending destruction. Old Duke John of Braganza, my good patron in my early Life, used to say that a peculiar character of my conversation and compositions was to mix with the most serious objects some microscopic observation. You have here a fair specimen of it.
                    I remain with heartfelt esteem and respect
                    
                        Sir Your most obedt servt
                        J. Corrèa de Serra
                    
                